ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-11-22_ORD_01_NA_02_EN.txt.                                                                                           388




                         DECLARATION OF JUDGE AD HOC GUILLAUME

                 [Translation]

                   Activities of the two States on disputed territory — Protection of the
                 environment — Need for co‑operation between Costa Rica and Nicaragua.

                    1. In its Order of 8 March 2011 the Court requested both Nicaragua
                 and Costa Rica to refrain from “sending to, or maintaining in the ­disputed
                 territory . . . any personnel, whether civilian, police or security”. Consid-
                 ering these measures insufficient, in May 2013 Costa Rica complained of
                 the presence on that territory of Nicaraguan nationals belonging to the
                 Guardabarranco Movement and of the activities of those nationals. By
                 Order of 16 July 2013, the Court rejected Costa Rica’s request for provi-
                 sional measures. The Court, however, noted the presence in the area of
                 organized groups of Nicaraguan nationals, which “carrie[d] the risk of
                 incidents which might aggravate” the dispute, and expressed “its concerns
                 in this regard”.
                    2. Since then, these organized groups have remained in the disputed
                 territory. Furthermore, two caños have been dug in the area under the
                 direction of Mr. Pastora, “the Government Delegate for the Dredging
                 Works”, which risk altering the course of San Juan River. In addition, a
                 Nicaraguan military encampment has been established on a beach which,
                 prima facie, appears to be part of the disputed territory. It is in these
                 circumstances that Costa Rica has submitted a new request for provi-
                 sional measures to the Court.
                    3. In response to this request, the Court has reaffirmed the measures
                 indicated by it in 2011. It has further instructed Nicaragua to cease any
                 dredging and other activities in the disputed territory. It has requested it
                 to fill in the trench across the beach potentially connecting the eastern
                 caño with the sea. It has ordered Nicaragua to remove its personnel from
                 the area and, in particular, to evacuate the military encampment close to
                 the end of the eastern caño. Expressing regret at the fact that Nicaragua
                 has not acted on the concerns expressed by it in July 2013, the Court has
                 further ordered that any private persons under Nicaragua’s jurisdiction
                 or control, such as members of the Guardabarranco Movement, leave the
                 area. I have supported these various measures unanimously adopted by
                 the Court, for they were the inevitable consequences of the activities con-
                 ducted, tolerated or encouraged by Nicaragua in the disputed territory.
                 My only regret is that the Court has not also directed certain of these
                 measures at Costa Rica, and expressed the wish that it too should refrain
                 in the future from any activities in the disputed territory other than those
                 provided for in point 2 (E) of the Order.


                                                                                           38




5 Ord 1051.indb 73                                                                               24/06/14 15:58

                       certain activities ; construction of a road (decl. guillaume)      389

                     4. That point provides as follows :
                         “Following consultation with the Secretariat of the Ramsar Con-
                       vention and after giving Nicaragua prior notice, Costa Rica may take
                       appropriate measures related to the two new caños, to the extent nec-
                       essary to prevent irreparable prejudice to the environment of the dis-
                       puted territory ; in taking these measures, Costa Rica shall avoid any
                       adverse effects on the San Juan River.”

                    5. I have been unable to concur with this last provisional measure,
                 which seems to me to be both of disputable utility and difficult to imple-
                 ment, for the following reasons.
                    6. It will be recalled that in 2011, when a first, larger caño was being
                 dug, the Court found that the disputed territory was part of an interna-
                 tional wetland of international importance, designated as such by Costa
                 Rica under the Ramsar Convention of 2 February 1971. The Court, hav-
                 ing asked itself whether the existence of the caño risked causing irrepara-
                 ble damage to the protected environment, found that this was not the
                 case and accordingly refrained from indicating provisional measures
                 designed to prevent such risks. The Court has adopted a similar attitude
                 in the present proceedings, and I agree with this.

                   7. However, in its Order of 8 March 2011, the Court nonetheless felt
                 that “civilian personnel charged with the protection of the environment”
                 should be able to visit the disputed territory, but only in so far as was
                 necessary to avoid irreparable prejudice in the future. To that end, the
                 Court decided that :

                       “Costa Rica may dispatch civilian personnel charged with the protec-
                       tion of the environment to the disputed territory, including the caño,
                       but only in so far as it is necessary to avoid irreparable preju-
                       dice being caused to the part of the wetland where that territory is
                       situated ; Costa Rica shall consult with the Secretariat of the
                       Ramsar Convention in regard to these actions, give Nicaragua prior
                       notice of them and use its best endeavours to find common solu-
                       tions with ­Nicaragua in this respect” (I.C.J. Reports 2011 (I), p. 27,
                       par. 86 (2)).
                    8. I had pointed out at the time that it seemed to me very unlikely that
                 the digging of the caño could cause irreparable prejudice to the environ-
                 ment. The San Juan River carries abundant sediment, which has a natural
                 tendency to be deposited in the channels of its delta. It accordingly
                 appeared to me that the caño would easily fill itself in again, and that its
                 natural vegetation would spontaneously regenerate. The visits conducted
                 since then by Costa Rica’s personnel and the documentation produced by
                 Nicaragua at the hearing of 17 October 2013 confirmed the view that I
                 had expressed at the time. I consider that the same applies a fortiori to the

                                                                                           39




5 Ord 1051.indb 75                                                                               24/06/14 15:58

                     certain activities ; construction of a road (decl. guillaume)      390

                 two new small caños once measures have been taken to prevent them
                 from communicating with the sea.
                    9. I had also made it clear in 2011 that it would have been preferable,
                 for the reasons which I gave at the time, to have inspections of the area
                 carried out by the two States jointly. The same provision should have
                 been made in the present proceedings.
                    10. Finally, I note that in 2011 the Court had authorized the dispatch
                 of Costa Rican personnel charged with assessing the situation. Today the
                 Court states that Costa Rica may take appropriate measures related to
                 the two new caños, if these prove “necessary to prevent irreparable preju-
                 dice to the environment of the disputed territory”. It is clear that the
                 adoption of such measures must, as implied in the 2011 Order, be pre-
                 ceded by an assessment of the situation, and it is to be regretted that the
                 Court has not expressly so stated.


                                                           (Signed) Gilbert Guillaume.




                                                                                         40




5 Ord 1051.indb 77                                                                             24/06/14 15:58

